DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 9/29/2020 was filed properly.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.







5.	Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by (US 2014/0031750 A1) to Ordeig et al.  (hereinafter Ordeig).
	Ordeig discloses the use of remote actuation of hydrogel devices.  Ordeig discloses at paragraph [0003] that systems and methods made completely of hydrogel that is remotely actuated by applying wave energy.   Ordeig discloses at paragraph [0039] that a moveable hydrogel device is achieved by adding magnetic particle to a portion or layer of the hydrogel machine.  Ordeig discloses at paragraph [0044] that uncrosslinked hydrogel is arranged to form the body of the hydrogel device.  Ordeig discloses at paragraph [0045] that the hydrogel is crosslinked to form the body.  Ordeig discloses at paragraph [0046] that the size and dimensions of the hydrogel can be controlled and then UV crosslinked and uncrosslinked gels can be removed before forming a separate layer of different hydrogel structure, such as a layer containing a magnetic particle for control.  Ordeig discloses at paragraph [0049] that the hydrogel componenet can have a separate portion or layer of hydrogel that is magnetically actuable, which could be described as “hopping” when actuated.  Ordeig discloses at paragraph [0085] that thermally responsive hydrogels may be used to restrict and regulate motion of the magnetically actuable hydrogels.  Ordeig discloses at paragraph [0058] that the device can be made with different stiffness layers of hydrogels that caused deformation when the magnetic particle are actuated for control such that as .

Allowable Subject Matter
6.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the hydrogel forming a Pi shape when magnetically actuated.  

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262.  The examiner can normally be reached on M-F 9-5.

9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766